Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 075089-US-PA-1
Filling date: 6/12/2020
Priority date: 12/28/2017
Inventor: Kuo et al 
Examiner: Bilkis Jahan

Election/Restrictions
Applicant's election with traverse of Species 3, figure 3C and claims 1-10 and 21-30 in the reply filed on 2/24/21 is acknowledged.  The traversal is on the ground(s) that Species 5 and 6 are generic at this point over claims 1-10 and 21-30.  This is found persuasive.
Claims 11-20 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first doped region, second doped region, footprint, BJT serially connected with each other, doped regions, first deep well, second deep well, deep well, deep counter wells, gate lines, first depth, second depth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
Para. 35 recites first doped region 210a and second doped region 212a. However, the figure 4 does not recite these elements.


The specification filed with the child application SN 16/899,584 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The paragraphs 38-40 is replaced with new material/names for each elements. The specification should be consistent with same name for each element. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:

Para. 38 recites “doped regions”. However, the specification presented before the para. 38 says “first doped region and second doped region” (Para. 35). Paras. 38-40 and claims should be consistent with the same names for each element in order to avoid multiple non-final office actions and follow the compact prosecution.

For example, footprint, plurality of doped regions, the doped regions have a conductive type opposite to the conductive type of the second well are shown in para. 39. However, Applicant’s need to show the basis for these limitations and need to be more specific with the elements from figures and need to be used same elements name as the entire specification and claims. 
Also, Para. 40 recites first direction and second direction. However, the specification does not use this term for any other elements.
Also, paragraphs 38-40 are generic for the all of the species. Therefore, the names for each element should be consistent with the newly added/replaced paragraphs 38-40. The paragraphs should be generic over all the species. 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/965,990, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  



Claims 3 and 4 recite footprint area. However, the drawings and specification do not show the footprint area.

Claim 21 recites BJT serially connected, deep well, deep counter well. However, these limitations are not described in the specification to enable one of the ordinary skill of the art for claim 21. Claims should be using the same name as the name described in the originally filed parent specification for each element.

Claim 27 recites first deep well, second deep well, deep counter wells. However, these limitations are not described in the specification to enable one of the ordinary skill of the art for claim 27. Claims should be using the same name as the name described in the originally filed parent specification for each element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 21-29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 in line 12 recites “plurality of doped regions”. However, it is not understood that the plurality of doped regions from the specification. The originally filed parent specification does not enable for this limitation to one of the ordinary skill of the art.

Claims 3 and 4 recite footprint area. However, the drawings and specification do not show the footprint area.

Claim 21 recites BJT serially connected, deep well, deep counter well. However, these limitations are not described in the specification to enable one of the ordinary skill of the art. Claims should be using the same name as the name described in the originally filed parent specification for each element.


art. Claims should be using the same name as the name described in the originally filed parent specification for each element.

Claims 2, 5-10, 22-26 and 28-30 are depending from the claims 1, 21, 27. Therefore, they are also rejected under 112 1st paragraphs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BILKIS JAHAN/Primary Examiner, Art Unit 2896